OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                      AUSTIN
  .



                                                                622




             Weotion 2. Any person, fim, partnership,
                      or corporat1011dlhh ahg.l viol&u? any
                    aions of t&&i Act mhfdl be -uilt of a
      taiabmaor, an4 upon aonvictlon them02 6bhp          Lbe
      tjunldmd      *  film  of not law3 than Twenty-film
       ‘0llm-e (*!!$
                   5) nor uom than Two Wundre4 Dollam (4209)
      for the fire+ offense md not lees than Fift Dollars
      ($50) ziormore than FL.e Rwdred Dollars ($508) for
      each uuboequ8nt     offen8e.14
          :.Aheld in our Opinion So. 0-m     that2

           m    Wison 6y8tea annot 5ell in lk3azsits primon
      lzsaqlfaeture4
                .goo4o,VDFOO or -80            to any
      firm or S~%tion     except that rNah prison IltadEzd
      pociameyk    eoldtiotbeS*te    areubdlvleloasthermf
      orto      prbllafnetitutionowmdormanqadendcoa-
      tl-Oll8&
            T    the state or uny uub4ltidont.h@mof.*
          It nu1 be n&ed tdmt Artlole ll3771-1prohibits the sale
of *m goods, wares or
pri4oaler6        or WfMtcuy
vieiors in         cl0 oxemp~    hrra the operation of the Act
gxiod4raanufaauredby out of State aonvlet8 or prlamwe in puwl
or rofolnatoryinetitutlone.
        :bot of Congrese, June 19, 1929, 49 U.C.C., 8 60 psarides
~~pwta5foUomr




      to the mm4 extent end in the 84ma rtenrmrtar3thon&-4uah
      ~oo&iwarea, iindimrchandieehad been maxmfactured pro-
      duesd, or mined in such State or Totitory, end e1& not
      be cxezspttherefrm by reason of being introduced in the ori-
      !;inelpackago or otharwiee.*t
          111the case of Yhitfleld v. Ohio, 297 U. 5., 431, the United
~,L:~cL:jup-m court.had bcfol-eit the ipeotfon of tileconsitution-
dity of the above quoted at.stu%eati un Ohio etututc r&i& gohibl-
'AC the de   on the open markit in the Stats of Chlo ;'ood.n,
                                                            w%r~e or
zrmrciadieen6nufncturedor .&ned wholly or in part in nny otlmr
State bj oosndcto or pricorrsra except cor,victeor prisor.em on
 arole or prowtson. It was cortonded that thfsOh%0 4tiza2 wa6
fn confllot rriththe intemtate cot-EWCC clausa of the Constitution.
It wee also contended tbt the Ohio statute ~5 in conflict with
the I.&h tuaandsmntin that it d.iscriminetad         those s -wed
                                             egeir.cct
in the sale of ootton shirts znfiin favor of !.nkroMtecto ofT 'hio
enga&$odin a like co~llln&  It  ~736,%~rt?srcortoridei!
                                                      tkt  tlm Act
Of Coq.7~6 was nOt & Vtd.id e%XWCis8 Of the poW3r Of COngrOSs t.0
regul&a intemtata ocanewe. All of the foreGoing contention.6      mnoro
overrule4by the Supreme Am-t and the Court held that tha States
had *thepower to prohibct cktes on thr open ,wkat of cnnvLct-wde
-0ods shipp3d in frm ot?mr state4.    Cee~alaa          mlp & collar
8o. v. IlJAnoi5 Central 4eLlroad Caqany, 39            .
           lil~ofthe     fOre~Oi;ng,ftia ow opltllonthatprioorl-
ma46 goods, wares or merdae           wnufactumd bv convIcta or prison-
om in    Ml or refoEimtory  L-lstitutions      cnltoicb of t?A.s
                                                               Z’tatc cmrat
bo J-wUE y  soldtithinthe  State      of  Taxes.
          2:sare enalosiqgherewith aopies of ow OpFnions Noa. O-
7160an4 0-7l&X au requa6tod.




                                    Ey
                                           . C, Davvio,Jr.
                                          &uistant




J!l:dja
lhlClOiSUXYlU